Order issued November 6, 2012




                                              In The
                                (Ctntrt nf iia1
                         ift1! Jitrirt uf    xa at JaI1ai
                                       No. 05-12-01426-CV


                             iN RE AFTERMATH, INC., Relator


                  Original Proceeding from the 68th Judicial District Court
                                    Dallas County, Texas
                              Trial Court Cause No. 12-04971


                                         ORDER
                        Before Justices Moseley, FitzGerald, and Myers

       Based on the Court’s opinion of this (late, we DENY relator’s petition
                                                                              for writ of mandamus.
We ORDER that relator bear the costs of this original procee
                                                             ding.




                                                    LANAM ERS
                                                    JUSTICE